     Case 1:14-cv-00520-NONE-BAM Document 70 Filed 04/06/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    RENO FUENTES RIOS,                                 Case No. 1:14-cv-00520-NONE-BAM (PC)
12                       Plaintiff,                      ORDER TO SHOW CAUSE WHY ACTION
                                                         SHOULD NOT BE DISMISSED FOR
13            v.                                         FAILURE TO PROSECUTE
14    GIPSON, et al.,                                    (ECF No. 69)
15                       Defendants.                     TWENTY-ONE (21) DAY DEADLINE
16

17
            Plaintiff Reno Fuentes Rios (“Plaintiff”) is a state prisoner proceeding pro se and in forma
18
     pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action proceeds on
19
     Plaintiffs’ first amended complaint against Defendants Gipson, Mayo, Pina, Ortega, and Garcia
20
     for improper gang validation in retaliation for filing grievances, in violation of the First
21
     Amendment.
22
            On July 21, 2020, Defendants filed a motion for summary judgment on the ground that
23
     there is no genuine dispute as to any material fact that Defendants did not violate Plaintiff’s
24
     constitutional rights, and that Defendants are entitled to qualified immunity. (ECF No. 62.) In
25
     the motion, Plaintiff was provided with notice of the requirements for opposing a motion for
26
     summary judgment. Woods v. Carey, 684 F.3d 934 (9th Cir. 2012); Rand v. Rowland, 154 F.3d
27
     952, 957 (9th Cir. 1988); Klingele v. Eikenberry, 849 F.2d 409, 411–12 (9th Cir. 1988). (ECF
28
                                                         1
     Case 1:14-cv-00520-NONE-BAM Document 70 Filed 04/06/21 Page 2 of 2


 1   No. 62-1.) Pursuant to Local Rule 230(l) and Federal Rule of Civil Procedure 6(d), and following

 2   an extension of time, Plaintiff’s opposition or statement of non-opposition was due on or before

 3   March 22, 2021. The deadline for Plaintiff to respond to Defendants’ motion for summary

 4   judgment has expired, and he has not otherwise been in contact with the Court. Plaintiff will be

 5   permitted one final opportunity to show cause why this action should not be dismissed with

 6   prejudice.

 7          Accordingly, it is HEREBY ORDERED that Plaintiff shall show cause by WRITTEN

 8   RESPONSE within twenty-one (21) days of service of this order why this action should not be

 9   dismissed, with prejudice, for failure to prosecute. Plaintiff may comply with the Court’s order

10   by filing an opposition or statement of non-opposition to Defendants’ July 21, 2020 motion for

11   summary judgment. Plaintiff is warned that if he fails to comply with the Court’s order, this

12   matter will be dismissed, with prejudice, for failure to prosecute.

13
     IT IS SO ORDERED.
14

15      Dated:     April 6, 2021                             /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
